Exhibit 10.2

EXECUTION COPY

PDC ENERGY

EXECUTIVE SEVERANCE COMPENSATION PLAN

(Effective September 24, 2012)



--------------------------------------------------------------------------------

PDC ENERGY

EXECUTIVE SEVERANCE COMPENSATION PLAN

(Effective September 24, 2012)

ARTICLE I

INTRODUCTION; ESTABLISHMENT OF PLAN

The Board of Directors of PDC Energy, Inc. (the “Company”) recognizes that, as
is the case with many publicly held corporations, the possibility of a Change in
Control (as defined below) or the need to terminate members of senior
managements exists. These possibilities, and the uncertainty they create with
executives, may be detrimental to the Company and its shareholders if executives
are distracted and/or leave the Company.

The Board considers the avoidance of such loss and distraction to be essential
to protecting and enhancing the best interests of the Company and its
shareholders. The Board also believes that when a Change in Control is perceived
as imminent, or is occurring, the Board should be able to receive and rely on
disinterested service from executive employees regarding the best interests of
the Company and its shareholders without concern that the executive employees
might be distracted or concerned by their personal uncertainties and risks
created by the perception of an imminent or occurring Change in Control.

In addition, the Board believes that it is consistent with the Company’s
employment practices and policies and in the best interests of the Company and
its shareholders to treat fairly its executive employees whose employment
terminates without cause and to establish up front the terms and conditions of
an executive’s separation from employment.

Accordingly, the Board has determined that appropriate steps should be taken to
assure the Company and its Affiliates of the executive employees’ continued
employment and attention and dedication to duty, and to seek to ensure the
availability of their continued service, notwithstanding the possibility, threat
or occurrence of a termination of employment or a Change in Control.

In order to fulfill the above purposes, the Company hereby establishes a
separation compensation plan known as the PDC Energy Executive Severance
Compensation Plan (the “Plan”), effective as of the Effective Date, as set forth
in this document.

ARTICLE II

DEFINITIONS

As used herein, the following words and phrases shall have the following
respective meanings unless the context clearly indicates otherwise.

(a) Affiliate. The Company and any entity that is treated as the same employer
as the Company under Sections 414(b), (c), (m), or (o) of the Code, any entity
required to be aggregated with the Company pursuant to regulations adopted under
Section 409A of the Code, or any entity otherwise designated as an Affiliate by
the Company.

 

- 2 -



--------------------------------------------------------------------------------

(b) Annual Cash Incentive Plan. The regular annual cash incentive plan, program
or arrangement offered by the Company to the Participant, which, for purposes of
clarity, excludes any special, irregular, acquisition, or similar irregular
bonus plan or program that may be offered.

(c) Base Salary. The Participant’s highest annual base salary in effect during
the two years of employment immediately preceding the Date of Termination.

(d) Board. The Board of Directors of the Company.

(e) Cause. A good faith determination of the Board that the Participant:
(i) failed to substantially perform his or her duties with the Company or its
Affiliates (other than a failure resulting from his incapacity due to physical
or mental illness) after a written demand for substantial performance has been
delivered to him or her by the Board, which demand specifically identifies the
manner in which the Board believes he or she has not substantially performed his
or her duties, and the Participant has failed to cure such deficiency within
thirty (30) days of the receipt of such notice; or (ii) has engaged in conduct
the consequences of which are materially adverse to the Company or its
Affiliates, monetarily or otherwise; or (iii) has pleaded guilty to or been
convicted of a felony or a crime involving moral turpitude or dishonesty; or
(iv) has engaged in conduct which demonstrates the Participant’s gross unfitness
to serve the Company in his or her current position; or (v) has materially
breached the terms of this Plan. Following a Change in Control, “Cause” shall be
limited to (1) the Participant’s refusal to or failure to attempt in good faith
to perform his or her duties or to follow the written direction of the Board
after fifteen (15) days’ written notice specifically identifying the manner in
which the Board believes he or she has not performed his or her duties; and
(2) subsection (iii) above.

(f) Change in Control. The earliest of the following events:

(i) Change in Ownership: A change in ownership of the Company occurs on the date
that any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than fifty percent (50%) of the total fair market
value or total voting power of the stock of the Company, excluding the
acquisition of additional stock by a person or more than one person acting as a
group who is considered to own more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Company.

(ii) Change in Effective Control: A change in effective control of the Company
occurs on the date that either:

(A) Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing thirty percent (30%) or more of the total voting power of the stock
of the Company; or

 

- 3 -



--------------------------------------------------------------------------------

(B) A majority of the members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election;
provided, that this paragraph (B) will apply only to the Company if no other
corporation is a majority shareholder.

(iii) Change in Ownership of Substantial Assets: A change in the ownership of a
substantial portion of the Company’s assets occurs on the date that any one
person, or more than one person acting as a group, acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than ninety percent (90%) of the total gross fair
market value of the assets of the Company immediately prior to such acquisition
or acquisitions. For this purpose, “gross fair market value” means the value of
the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.

The foregoing definition of Change of Control shall be interpreted, administered
and construed in manner necessary to ensure that the occurrence of any such
event shall result in a Change of Control only if such event qualifies as a
change in the ownership or effective control of a corporation, or a change in
the ownership of a substantial portion of the assets of a corporation, as
applicable, within the meaning of Treasury Regulation §1.409A-3(i)(5) or any
successor provision.

(g) Code. The Internal Revenue Code of 1986, as amended from time to time.

(h) Company. PDC Energy, Inc. and any successor to such entity.

(i) Date of Termination. The date on which a Participant has a Separation from
Service from the Company.

(j) Disability. A medically-determinable physical or mental impairment as a
result of which Executive is receiving income replacement benefits under the
Company’s long-term disability plan.

(k) Effective Date. September 24, 2012.

(l) Eligible Employee. Any member of the Company’s senior management.

(m) ERISA. The Employee Retirement Income Security Act of 1974, as amended from
time to time.

(n) Good Reason. With respect to a Participant’s Separation from Service, any of
the following events or conditions which occur without the Participant’s written
consent, and which remain in effect after notice has been provided by the
Participant to the Company of such material reduction and the expiration of a 30
day cure period: (i) a material reduction in the Participant’s base compensation
or bonus opportunity under the Annual Cash Incentive Plan

 

- 4 -



--------------------------------------------------------------------------------

unless a proportionate reduction is made to the base compensation or bonus
opportunity of all members of the Company’s senior management; (ii) a material
diminution in the Participant’s authority, duties or responsibilities including
a requirement that the CEO report to a corporate officer or employee instead of
reporting directly to the Board; or (iii) any other action or inaction that
constitutes a material breach by the Company of this Plan. In addition, after a
Change of Control, “Good Reason” shall also include (1) a failure to, during the
two-year period following the date of the Change of Control, to provide
Participant with compensation and benefits, which in the aggregate, are at least
substantially equal (in terms of benefit levels and/or reward opportunities) to
those provided for under the material employee benefit plans, programs and
practices in which the Participant was participating as of the date of the
Change of Control, (2) a failure to permit Participant to participate in any or
all incentive (including equity), savings, retirement plans and benefit plans,
fringe benefits, practices, policies and programs applicable generally to other
similarly situated employees of the Company, or (3) a material change in the
geographic location at which the Participant primarily performs his or her
services. The Participant’s notification to the Company must be in writing and
must occur within a reasonable period of time, not to exceed 90 days, following
the Participant’s discovery of the relevant event or condition.

(o) Participant. An Eligible Employee who is designated as a Participant
pursuant to Section 3.1.

(p) Plan. The PDC Energy Executive Severance Compensation Plan, as set forth in
this document.

(q) Plan Administrator. The Compensation Committee of the Board.

(r) Separation from Service. A “separation from service” within the meaning of
Section 409A(a)(2)(A)(i) of the Code and Treasury Regulation
Section 1.409A-1(h).

(s) Target Annual Bonus Amount. The product of (i) the highest target bonus
percentage established for the Participant under the Annual Cash Incentive Plan
for the fiscal year of the Company in which the Date of Termination occurs, or
for the fiscal year of the Company immediately preceding the fiscal year of the
Company in which the Date of Termination occurs, multiplied by (ii) the
Participant’s Base Salary.

(t) Tier 1 Participant. Any Participant who has been designated by the Plan
Administrator as a Tier 1 Participant pursuant to Section 3.1, below. It is
anticipated, though not required, that only the Company’s Chief Executive
Officer will be designated as a Tier I Participant.

(u) Tier 2 Participant. Any Participant who has been designated by the Plan
Administrator as a Tier 2 Participant pursuant to Section 3.1, below.

 

- 5 -



--------------------------------------------------------------------------------

ARTICLE III

ELIGIBILITY

3.1 Participation. The Plan Administrator shall select from the group of
Eligible Employees those individuals who shall participate in the Plan, and
shall designate such Participants as Tier 1 Participants or Tier 2 Participants,
in its discretion. Any Eligible Employee selected for participation shall become
a Participant upon formal action taken by the Plan Administrator. The Plan
Administrator shall notify any Eligible Employee selected for participation in
the Plan of his or her participation and whether such individual is a Tier 1 or
Tier 2 Participant.

3.2 Duration of Participation. Once an individual is designated as a Participant
in the Plan, he or she shall continue to be a Participant in the Plan until the
soonest of (i) the date the Participant terminates employment in a manner not
entitling such Participant to payments or other benefits under the Plan,
(ii) the date on which the Participant and the Company agree in writing that the
individual shall no longer be a Participant in the Plan, (iii) the date the Plan
is amended to terminate the individual’s participation in the Plan in accordance
with Section 9.2, below, or (iv) the second anniversary of a Change in Control.
For purposes of clarity, once a Participant incurs a Separation from Service
entitling the Participant to benefits under Article IV below, such Participant
shall remain entitled to such payments or benefits until they have been paid to
the Participant in full.

ARTICLE IV

ENTITLEMENT TO BENEFITS

A Participant shall be entitled to separation benefits as set forth in Article V
below if the Participant incurs a Separation from Service from the Company that
is (a) initiated by the Company for any reason other than Cause, death, or
Disability, or (b) initiated by the Participant for Good Reason within 90 days
following the expiration of the cure period afforded the Company to rectify the
condition giving rise to Good Reason. If the Participant incurs a Separation
from Service for any other reason, the Participant shall not be entitled to any
payments or benefits hereunder. An Eligible Employee who is not a Participant on
his or her Date of Termination shall not be entitled to any payments or benefits
hereunder.

ARTICLE V

SEPARATION BENEFITS

5.1 Tier I Participants. If a Tier I Participant’s employment is terminated in
circumstances entitling the Participant to separation benefits under this
Article V, the cash severance to which the Participant shall be entitled shall
be determined as follows:

(a) Prior to Change in Control. In the event the Tier I Participant’s Date of
Termination occurs prior to a Change in Control, and the Participant executes
the Release in accordance with Section 5.4 below, the Company shall pay to
Participant a cash severance payment equal to two (2) times the sum of:

 

  (A) Participant’s Base Salary, plus

 

  (B) the Target Annual Bonus Amount.

 

- 6 -



--------------------------------------------------------------------------------

Such amount shall be paid in twelve equal monthly installments beginning sixty
(60) days after the Date of Termination; provided, however, that in the event
the Participant has an existing employment agreement with the Company that
provides for a lump sum payout, and if necessary to maintain compliance with
Code Section 409A, such amount shall instead be paid in a lump sum on the
sixtieth (60th) day after the Date of Termination.

(b) On or After a Change in Control. In the event the Tier I Participant’s Date
of Termination occurs on or after a Change in Control, and the Participant
executes the Release in accordance with Section 5.4 below, the Company shall:

(i) Pay to Participant on the sixtieth (60) day after the Date of Termination, a
lump sum cash severance payment equal to three (3) times the sum of:

 

  (A) Participant’s Base Salary, plus

 

  (B) the Target Annual Bonus Amount, and

(ii) Pay to Participant a cash payment equal to the product of (i) the Target
Annual Bonus Amount, multiplied by (ii) a fraction, the numerator of which is
the number of months (rounded up to whole months) the Participant was employed
during the calendar year in which the Date of Termination occurs, and the
denominator of which is 12.

5.2 Tier II Participants. If a Tier II Participant’s employment is terminated in
circumstances entitling the Participant to separation benefits under this
Article V, the cash severance to which the Participant shall be entitled shall
be determined as follows:

(a) Prior to Change in Control. In the event the Tier II Participant’s Date of
Termination occurs prior to a Change in Control, and the Participant executes
the Release in accordance with Section 5.4 below, the Company shall pay to
Participant a cash severance payment equal to one and one-half (1.5) times the
sum of:

 

  (A) Participant’s Base Salary, plus

 

  (B) the Target Annual Bonus Amount.

Such amount shall be paid in twelve equal monthly installments beginning sixty
(60) days after the Date of Termination; provided, however, that in the event
the Participant has an existing employment agreement with the Company that
provides for a lump sum payout, and if necessary to maintain compliance with
Code Section 409A, such amount shall instead be paid in a lump sum on the
sixtieth (60th) day after the Date of Termination.

 

- 7 -



--------------------------------------------------------------------------------

(b) On or After a Change in Control. In the event the Tier II Participant’s Date
of Termination occurs on or after a Change in Control, and the Participant
executes the Release in accordance with Section 5.4 below, the Company shall:

(i) Pay to Participant on the sixtieth (60th) day after the Date of Termination,
a lump sum cash severance payment equal to two and one-half (2.5) times the sum
of:

 

  (A) Participant’s Base Salary, plus

 

  (B) the Target Annual Bonus Amount, and

(ii) Pay to Participant a cash payment equal to the product of (i) the Target
Annual Bonus Amount, multiplied by (ii) a fraction, the numerator of which is
the number of months (rounded up to whole months) the Participant was employed
during the year in which the Date of Termination occurs, and the denominator of
which is 12.

5.3 Additional Benefits for Participants. If the Company is required to pay cash
severance to a Participant under Section 5.1 or Section 5.2, above, and the
Participant executes the Release in accordance with Section 5.4 below, then in
addition to such cash severance, the Company shall:

(a) Pay to Participant any unpaid expense reimbursement upon presentation by
Participant of an accounting of such expenses in accordance with normal Company
practices, but no later than March 15 of the year following the year of
termination,

(b) Provide continued coverage of Participant and any dependents covered at the
time of termination under the Company’s group health plans at the Company’s cost
throughout the period of time that Participant is eligible for federal COBRA
health continuation coverage,

(c) Vest any unvested Company stock options, SARs, and restricted stock
(excluding LTIP shares under the Company’s long-term incentive plan) that were
outstanding as of the Effective Date of the Plan, and

(d) Make any other payments or provide any benefits earned under any other
Company agreement or plan.

5.4 Release. As a condition precedent to the payment or provision by the Company
of the amounts or benefits due under the relevant sections of this Article V,
the Participant must execute a release in substantially the form attached hereto
as Exhibit A (the “Release”) within forty-five (45) days following the Date of
Termination and not revoke such Release within the subsequent seven (7) day
revocation period (if applicable).

5.5 Coordination. Any Executive who is a party to an individual employment or
severance agreement or who is covered by another plan of the Company that
provides severance benefits upon a Change of Control or termination of
employment (“Other Plan”) and who becomes eligible to receive benefits under
this Article V shall receive such severance payments and benefits as provided
under this Article V, but any cash severance payments shall be offset or reduced
by any cash severance payments provided to such Executive under any such Other
Plan.

 

- 8 -



--------------------------------------------------------------------------------

ARTICLE VI

SECTION 280G

6.1 Best Net After-Tax. If it is determined that any payment or benefit provided
to or for the benefit of any Participant (a “Payment”), whether paid or payable
or distributed or distributable pursuant to the terms of this Plan or otherwise,
would be subject to the excise tax imposed by Code section 4999 or any interest
or penalties with respect to such excise tax (such excise tax together with any
such interest and penalties, shall be referred to as the “Excise Tax”), then a
calculation shall first be made under which such payments or benefits provided
to the Participant are reduced to the extent necessary so that no portion
thereof shall be subject to the Excise Tax (the “4999 Limit”). The Company shall
then compare (a) Participant’s Net After-Tax Benefit (as defined below) assuming
application of the 4999 Limit with (b) Participant’s Net After-Tax Benefit
without application of the 4999 Limit. In the event (a) is greater than (b),
Participant shall receive Payments solely up to the 4999 Limit. In the event
(b) is greater than (a), then Participant shall be entitled to receive all such
Payments, and shall be solely liable for any and all Excise Tax related thereto.
“Net After-Tax Benefit” shall mean the sum of (i) all payments that Participant
receives or is entitled to receive that are contingent on a change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company within the meaning of Code
section 280G(b)(2), less (ii) the amount of federal, state, local, employment,
and Excise Tax (if any) imposed with respect to such payments.

6.2 Reduction of Payments. In the event Payments must be reduced pursuant to
Section 6.1, the Participant may select the order of reduction; provided,
however, that none of the selected Payments may be “nonqualified deferred
compensation” subject to Code Section 409A. In the event the Participant fails
to select an order in which Payments are to be reduced, or cannot select such an
order without selecting payments that would be “nonqualified deferred
compensation” subject to Code Section 409A, the Company shall (to the extent
feasible) reduce accelerated equity incentive vesting first (to the extent the
value of such accelerated vesting for 280G purposes is not determined pursuant
to Treasury Regulation Section 1.280G-1 Q&A 24(c)), followed by cash Payments
and in the order in which such payments would be made (with payments made
closest to the Change in Control being reduced first), followed by accelerated
equity incentive vesting (to the extent the value of such accelerated vesting is
determined pursuant to Treasury Regulation Section 1.280G-1 Q&A 24(c)), and
followed last by the continued health and welfare benefits set forth, above.

6.3 Performance of Calculations. The calculations in Section 6.1 above shall be
made by a certified public accounting firm, executive compensation consulting
firm, or law firm designated by the Company in its sole and absolute discretion,
and may be determined using reasonable assumptions and approximations concerning
applicable taxes and relying on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The costs of
performing such calculations shall be borne exclusively by the Company.

 

- 9 -



--------------------------------------------------------------------------------

ARTICLE VII

SUCCESSOR TO COMPANY

This Plan shall bind any successor of the Company, its assets or its businesses
(whether direct or indirect, by purchase, merger, consolidation or otherwise),
in the same manner and to the same extent that the Company would be obligated
under this Plan if no succession had taken place. In the case of any transaction
in which a successor would not by the foregoing provision or by operation of law
be bound by this Plan, the Company shall require such successor expressly and
unconditionally to assume and agree to perform the Company’s obligations under
this Plan, in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place. The term “Company,”
as used in this Plan, shall mean the Company as hereinbefore defined and any
successor or assignee to the business or assets which by reason hereof becomes
bound by this Plan.

ARTICLE VIII

CONFIDENTIAL MATERIAL AND PARTICIPANT OBLIGATIONS

8.1 Confidential Material. Each Participant shall not, directly or indirectly,
either during the term of their employment or thereafter, disclose to anyone
(except in the regular course of the Company’s business or as required by law),
or use in any manner, any information acquired by the Participant during his or
her employment by the Company with respect to any clients or customers of the
Company or any confidential, proprietary or secret aspect of the Company’s
operations or affairs unless such information has become public knowledge other
than by reason of actions, direct or indirect, of the Participant. Information
subject to the provisions of this paragraph will include, without limitation:

(i) Names, addresses and other information regarding investors in the Company’s
or its Affiliates’ drilling programs;

(ii) Names, addresses and other information regarding investors who participate
with the Company or its Affiliates in the drilling, completion or operation of
oil and gas wells as joint venture partners, working interest owners or in any
other form of ownership;

(iii) Lists of or information about personnel seeking employment with or who are
currently employed by the Company or its Affiliates;

(iv) Maps, logs, drilling reports and any other information regarding past,
planned or possible future leasing, drilling, acquisition or other operations
that the Company or its Affiliates have completed or are investigating or have
investigated for possible inclusion in future activities; and

(v) Any other information or contacts relating to the Company’s or its
Affiliates’ drilling, development, fund-raising, purchasing, engineering,
marketing, merchandising and selling activities.

8.2. Return of Confidential Material. All maps, logs, data, drawings and other
records and written and digital material prepared or compiled by the Participant
or furnished to the

 

- 10 -



--------------------------------------------------------------------------------

Participant during the term of his or her employment will be the sole and
exclusive property of the Company, and none of such material may be retained by
the Participant upon termination of his or her employment. The aforementioned
materials include materials on the Participant’s personal computer. The
Participant shall return to the Company or destroy all such materials on or
prior to the Date of Termination. Notwithstanding the foregoing, the Participant
will be under no obligation to return or destroy public information.

8.3 Non-Compete. The Participant shall not directly, either during the term of
employment or for a period of one (1) year thereafter, engage in any Competitive
Business (as defined below) within any county or parish or adjacent to any
county or parish in which the Company or an Affiliate owns any oil and gas
interests; provided, however, that the ownership of less than five percent
(5%) of the outstanding capital stock of a corporation whose shares are traded
on a national securities exchange or on the over-the-counter market shall not be
deemed engaging in a Competitive Business. “Competitive Business” shall mean
typical oil and gas exploration and production activities, including oil and gas
leasing, drilling or any other business activities that are the same as or
similar to the Company’s or an Affiliate’s business operations as its business
exists on the Date of Termination.

8.4 No Solicitation. The Employee shall not, directly or indirectly, either
during the term of employment or for a period of years thereafter equal to the
lesser of (i) two, or (ii) the multiple used to calculate the Participant’s cash
severance, (i) solicit, directly or indirectly, the services of any person who
was a full-time employee of the Company, its subsidiaries, divisions or
affiliates, or otherwise induce such employee to terminate or reduce such
employment, or (ii) solicit the business of any person who was a client or
customer of the Company, its subsidiaries, divisions or affiliates, in each case
at any time during the last year of the term of employment. For purposes of this
Agreement, the term “person” includes natural persons, corporations, business
trusts, associations, sole proprietorships, unincorporated organizations,
partnerships, joint ventures, limited liability companies or partnerships, and
governments, or any agencies, instrumentalities or political subdivisions
thereof.

8.5. Remedies. The Participant acknowledges and agrees that the Company’s remedy
at law for a breach or a threatened breach of the provisions herein would be
inadequate, and in recognition of this fact, in the event of a breach or
threatened breach by the Participant of any of the provisions of this Plan, it
is agreed that the Company will be entitled to equitable relief in the form of
specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy which may then be available, without
posting bond or other security. The Participant acknowledges that the granting
of a temporary injunction, a temporary restraining order or other permanent
injunction merely prohibiting the Participant from engaging in any business
activities would not be an adequate remedy upon breach or threatened breach of
this Plan, and consequently agrees upon any such breach or threatened breach to
the granting of injunctive relief prohibiting the Participant from engaging in
any activities prohibited by this Plan. No remedy herein conferred is intended
to be exclusive of any other remedy, and each and every such remedy will be
cumulative and will be in addition to any other remedy given hereunder now or
hereinafter existing at law or in equity or by statute or otherwise. In
addition, in the event of any breach or suspected breach of the provisions of
this Article VIII, the Company shall have the right to suspend immediately any
payments or benefits that may otherwise be due Executive pursuant to this Plan.

 

- 11 -



--------------------------------------------------------------------------------

ARTICLE IX

DURATION, AMENDMENT AND TERMINATION

9.1 Duration. Unless sooner terminated pursuant to Section 9.2, below, the Plan
shall continue in full force and effect until the date that is two years
following a Change in Control of the Company, and shall then automatically
terminate; provided, however, that all Participants who become entitled to any
payments hereunder shall continue to receive such payments notwithstanding any
termination of the Plan.

9.2 Amendment or Termination. The Board may amend or terminate this Plan for any
reason prior to a Change in Control; provided, however, that no such amendment
or termination may adversely affect the rights of any Participant in the Plan in
any material way unless (i) the Participant is given written notice at least one
(1) year prior to the effective date of such amendment or termination, or
(ii) the Board secures such Participant’s written consent. In the event of a
Change in Control, this Plan shall automatically terminate as set forth in
Section 9.1 but may not be amended or prematurely terminated.

9.3 Procedure for Extension, Amendment or Termination. Any amendment or
termination of this Plan by the Board in accordance with the foregoing shall be
made by action of the Board in accordance with the Company’s charter and by-laws
and applicable law.

ARTICLE X

MISCELLANEOUS

10.1 Full Settlement. Except as otherwise specifically provided herein, the
Company’s obligation to make the payments provided for under this Plan and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against a Participant or others. In no event shall a
Participant be obligated to seek other employment or take any other action by
way of mitigation of the amounts payable to the Participant under any of the
provisions of this Plan and such amounts shall not be reduced whether or not the
Participant obtains other employment.

10.2 Employment Status. This Plan does not constitute a contract of employment
or impose on the Participant or the Company any obligation for the Participant
to remain an employee or change the status of the Participant’s employment or
the policies of the Company regarding termination of employment.

10.3 Named Fiduciary; Administration.

(a) Plan Administration. The Company is the named fiduciary of the Plan, and
shall administer the Plan, acting through its Compensation Committee, who shall
be the Plan Administrator. The Plan Administrator shall have full and complete
discretionary authority to administer, construe, and interpret the Plan, to
decide all questions of eligibility, to determine the

 

- 12 -



--------------------------------------------------------------------------------

amount, manner and time of payment, and to make all other determinations deemed
necessary or advisable for the Plan, which determinations (to the extent made in
good faith) shall be final and conclusive on all persons claiming payments or
benefits hereunder. The Plan Administrator shall review and determine all claims
for benefits under this Plan.

(b) Indemnification. The Company shall indemnify and hold harmless each member
of the Compensation Committee in the performance of his or her duties under the
Plan against any and all expenses and liabilities arising out of his or her
administrative functions or fiduciary responsibilities under the Plan, including
any expenses and liabilities that are caused by or result from an act or
omission constituting the negligence of such member in the performance of such
functions or responsibilities, but excluding expenses and liabilities that are
caused by or result from such member’s own gross negligence or willful
misconduct. Expenses against which such Compensation Committee member shall be
indemnified shall include, without limitation, the amounts of any settlement or
judgment, costs, counsel fees, and related charges reasonably incurred in
connection with a claim asserted or a proceeding brought or settlement thereof.

10.4 Claim Procedure.

(a) Filing a Claim. All claims and inquiries concerning benefits under the Plan
must be submitted to the Plan Administrator in writing. The claimant may submit
written comments, documents, records or any other information relating to the
claim. Furthermore, the claimant shall be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits. If an employee or former
employee makes a written request alleging a right to receive benefits under this
Plan or alleging a right to receive an adjustment in benefits being paid under
the Plan, the Company shall treat it as a claim for benefits.

(b) Review of Claims; Claims Denial. The Plan Administrator shall initially deny
or approve all claims for benefits under the Plan. If any claim for benefits is
denied in whole or in part, the Plan Administrator shall notify the claimant in
writing of such denial and shall advise the claimant of his right to a review
thereof. Such written notice shall set forth, in a manner calculated to be
understood by the claimant, specific reasons for such denial, specific
references to the Plan provisions on which such denial is based, a description
of any information or material necessary for the claimant to perfect his claim,
an explanation of why such material is necessary and an explanation of the
Plan’s review procedure, and the time limits applicable to such procedures.
Furthermore, the notification shall include a statement of the claimant’s right
to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review. Such written notice shall be given to the
claimant within a reasonable period of time, which normally shall not exceed
ninety (90) days, after the claim is received by the Plan Administrator.

(c) Appeals. Any claimant or his duly authorized representative, whose claim for
benefits is denied in whole or in part, may appeal such denial by submitting to
the Plan Administrator a request for a review of the claim within sixty
(60) days after receiving written notice of such denial from the Plan
Administrator. The Plan Administrator shall give the claimant upon request, and
free of charge, reasonable access to, and copies of, all documents,

 

- 13 -



--------------------------------------------------------------------------------

records and other information relevant to the claim of the claimant, in
preparing his request for review. The request for review must be in writing. The
request for review shall set forth all of the grounds upon which it is based,
all facts in support thereof, and any other matters which the claimant deems
pertinent. The Plan Administrator may require the claimant to submit such
additional facts, documents, or other materials as the Plan Administrator may
deem necessary or appropriate in making its review.

(d) Review of Appeals. The Plan Administrator shall act upon each request for
review within sixty (60) days after receipt thereof. The review on appeal shall
consider all comments, documents, records and other information submitted by the
claimant relating to the claim without regard to whether this information was
submitted or considered in the initial benefit determination.

(e) Decision on Appeals. The Plan Administrator shall give written notice of its
decision to the claimant. If the Plan Administrator confirms the denial of the
application for benefits in whole or in part, such notice shall set forth, in a
manner calculated to be understood by the claimant, the specific reasons for
such denial, and specific references to the Plan provisions on which the
decision is based. The notice shall also contain a statement that the claimant
is entitled to receive upon request, and free of charge, reasonable access to,
and copies of, all documents, records and other information relevant to the
claimant’s claim for benefits. Information is relevant to a claim if it was
relied upon in making the benefit determination or was submitted, considered or
generated in the course of making the benefit determination, whether it was
relied upon or not. The notice shall also contain a statement of the claimant’s
right to bring an action under ERISA Section 502(a). If the Plan Administrator
has not rendered a decision on a request for review within sixty (60) days after
receipt of the request for review, the claimant’s claim shall be deemed to have
been approved. The Plan Administrator’s decision shall be final and not subject
to further review within the Company. There are no voluntary appeals procedures
after appellate review by the Plan Administrator.

(f) Determination of Time Periods. If the day on which any of the foregoing time
periods is to end is a Saturday, Sunday or holiday recognized by the Company,
the period shall extend until the next following business day.

10.5 Unfunded Plan Status. All payments pursuant to the Plan shall be made from
the general funds of the Company and no special or separate fund shall be
established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company as a result of participating in
the Plan. Notwithstanding the foregoing, the Company may (but shall not be
obligated to) create one or more grantor trusts, the assets of which are subject
to the claims of the Company’s creditors, to assist it in accumulating funds to
pay its obligations under the Plan.

10.6 Attorney Fees; Interest. The Company agrees to pay as incurred, to the full
extent permitted by law, and in accordance with Section 10.7(d) hereof, all
legal fees and expenses which a Participant may reasonably incur as a result of
any contest (regardless of the outcome thereof) by the Company, the Participant,
or others of the validity or enforceability of, or liability under, any
provision of this Plan or any guarantee of performance thereof (including

 

- 14 -



--------------------------------------------------------------------------------

as a result of any contest by the Participant about the amount of any payment
pursuant to this Plan), plus in each case interest on any delayed payment at the
applicable Federal rate provided for in Section 7872(f)(2)(A) of the Code, to
the extent such contest arises out of a Participant’s Separation from Service
following a Change of Control. The foregoing right to legal fees and expenses
shall not apply to any contest brought by a Participant (or other party seeking
payment under the Plan) that is found by a court of competent jurisdiction to be
frivolous or vexatious.

10.7 Section 409A.

(a) General. The payments and benefits provided hereunder are intended to be
exempt from or compliant with the requirements of Section 409A of the
Code. Notwithstanding any provision of this Plan to the contrary, in the event
that the Company reasonably determines that any payments or benefits hereunder
are not either exempt from or compliant with the requirements of Section 409A of
the Code, the Company shall have the right to adopt such amendments to this Plan
or adopt such other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that are
necessary or appropriate (i) to preserve the intended tax treatment of the
payments and benefits provided hereunder, to preserve the economic benefits with
respect to such payments and benefits, and/or (ii) to exempt such payments and
benefits from Section 409A of the Code or to comply with the requirements of
Section 409A of the Code and thereby avoid the application of penalty taxes
thereunder; provided, however, that this Section 10.7 does not, and shall not be
construed so as to, create any obligation on the part of the Company to adopt
any such amendments, policies or procedures or to take any other such actions or
to indemnify any Participant for any failure to do so.

(b) Exceptions to Apply. The Company shall apply the exceptions provided in
Treasury Regulation Section 1.409A-1(b)(4), Treasury Regulation
Section 1.409A-1(b)(9) and all other applicable exceptions or provisions of Code
Section 409A to the payments and benefits provided under this Plan so that, to
the maximum extent possible, (i) such payments and benefits are not deemed to be
“nonqualified deferred compensation” subject to Code Section 409A, and (ii) such
payments and benefits are not subject to the payment delay required by
Section 10.7(c) below. All payments and benefits provided under this Plan shall
be deemed to be separate payments (and any payments made in installments shall
be deemed a series of separate payments) for purposes of Code Section 409A.

(c) Specified Employees. Notwithstanding anything to the contrary in this Plan,
no compensation or benefits that are “nonqualified deferred compensation”
subject to Code Section 409A shall be paid to a Participant during the 6-month
period following his or her Date of Termination to the extent that the Company
determines that the Participant is a “specified employee” as of the Date of
Termination and that that paying such amounts at the time or times indicated in
this Plan would be a prohibited distribution under Code
Section 409A(a)(2)(B)(i). If the payment of any such amounts is delayed as a
result of the previous sentence, then on the first business day following the
end of such 6-month period (or such earlier date upon which such amount can be
paid under Code Section 409A without being subject to such additional taxes,
including as a result of the Participant’s death), the Company shall pay to the
Participant a lump-sum amount equal to the cumulative amount that would have
otherwise been payable to the Participant during such 6-month period.

 

- 15 -



--------------------------------------------------------------------------------

(d) Taxable Reimbursements. To the extent that any payments or reimbursements
provided to the Participant are deemed to constitute “nonqualified deferred
compensation” subject to Code Section 409A, such amounts shall be paid or
reimbursed reasonably promptly, but not later than December 31 of the year
following the year in which the expense was incurred. The amount of any payments
or expense reimbursements that constitute compensation in one year shall not
affect the amount of payments or expense reimbursements constituting
compensation that are eligible for payment or reimbursement in any subsequent
year, and the Participant’s right to such payments or reimbursement of any such
expenses shall not be subject to liquidation or exchange for any other benefit.

10.8 Validity and Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

10.9 Governing Law. The validity, interpretation, construction and performance
of the Plan shall in all respects be governed by the laws of Colorado, without
reference to principles of conflict of law, except to the extent pre-empted by
Federal law.

10.10 Withholding. All payments Participants in accordance with the provisions
of this Plan shall be subject to applicable withholding of local, state, Federal
and foreign taxes, as determined in the sole discretion of the Company.

10.11 Clawback. As a condition of Participation in this Plan, each Participant
agrees to be bound by the provisions of any recoupment or “clawback” policy that
the Company may adopt from time to time that by its terms is applicable to the
Participant, or by any recoupment or “clawback” that is otherwise required by
law or the listing standards of any exchange on which the Company’s common stock
is then traded, including the “clawback” required by Section 954 of the
Dodd-Frank Act.

By this action, I hereby adopt this PDC Energy Executive Severance Compensation
Plan on behalf of the Company on this 24th day of September, 2012.

 

PDC ENERGY, INC.

Plan Sponsor

By:   /s/ Kimberly Luff Wakim  

Kimberly Luff Wakim

Chair, Compensation Committee

 

- 16 -



--------------------------------------------------------------------------------

EXECUTION COPY

EXHIBIT A

GENERAL RELEASE OF CLAIMS

This General Release (this “Release”) is entered into as of this      day of
            , 20    , by and between PDC Energy, Inc. (the “Company”) and
                    , an employee of the Company (the “Employee”) (collectively,
the “Parties”).

WHEREAS, the Employee is a participant in the PDC Energy Executive Severance
Compensation Plan (the “Plan”), governing the terms and conditions applicable to
the Employee’s termination of employment under certain circumstances;

WHEREAS, pursuant to the terms of the Plan, the Company has agreed to provide
the Employee certain benefits and payments under the terms and conditions
specified therein, provided that the Employee has executed and not revoked a
general release of claims in favor of the Company;

WHEREAS, the Employee’s employment with the Company is being terminated
effective                  , 20    ; and

WHEREAS, the Parties wish to terminate their relationship amicably and to
resolve, fully and finally, all actual and potential claims and disputes
relating to the Employee’s employment with and termination from the Company and
all other relationships between the Employee and the Company, up to and
including the date of execution of this Release.

NOW, THEREFORE, in consideration of these Recitals and the promises and mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are expressly acknowledged, the Parties,
intending to be legally bound, agree as follows:

 

1. Termination of Employment. The Employee’s employment with the Company shall
terminate on                  , 20     (the “Termination Date”).

 

2. Severance Benefits. Pursuant to the terms of the Plan, and in consideration
of the Employee’s release of claims and the other covenants and agreements
contained herein and therein, and provided that the Employee has signed this
Release and delivered it to the Company and has not exercised any revocation
rights as provided in Section 6 below, the Company shall provide the severance
benefits described in Section 5 of the Plan (the “ Benefits ”) in the time and
manner provided therein; provided, however, that the Company’s obligations will
be excused if the Employee breaches any of the provisions of the Plan,
including, without limitation, Article VIII thereof. The Employee acknowledges
and agrees that the Benefits constitute consideration beyond that which, but for
the mutual covenants set forth in this Release and the covenants contained in
the Plan, the Company otherwise would not be obligated to provide, nor would the
Employee otherwise be entitled to receive.



--------------------------------------------------------------------------------

3. Effective Date. Provided that it has not been revoked pursuant to Section 6
hereof, this Release will become effective on the eighth (8th) day after the
date of its execution by the Employee (the “Effective Date”).

 

4. Effect of Revocation. The Employee acknowledges and agrees that if the
Employee revokes this Release pursuant to Section 6 hereof, the Employee will
have no right to receive the Benefits.

 

5. General Release. In consideration of the Company’s obligations, the Employee
hereby releases, acquits and forever discharges the Company and each of its
subsidiaries and affiliates and each of their respective officers, employees,
directors, successors and assigns (collectively, the “Released Parties”) from
any and all claims, actions or causes of action in any way related to his
employment with the Company or the termination thereof, whether arising from
tort, statute or contract, including, but not limited to, claims of defamation,
claims arising under the Employee Retirement Income Security Act of 1974, as
amended, the Age Discrimination in Employment Act of 1967, as amended by the
Older Workers Benefit Protection Act of 1990, Title VII of the Civil Rights Act
of 1964, as amended, the Americans with Disabilities Act, the Family and Medical
Leave Act, the discrimination and wage payment laws of Colorado and any other
federal, state or local statutes or ordinances of the United States, it being
the Employee’s intention and the intention of the Company to make this release
as broad and as general as the law permits. The Employee understands that this
Release does not waive any rights or claims that may arise after his execution
of it and does not apply to claims arising under the terms of the Plan with
respect to payments the Employee may be owed pursuant to the terms thereof.

 

6. Review and Revocation Period. The Employee acknowledges that the Company has
advised the Employee that the Employee may consult with an attorney of the
Employee’s own choosing (and at the Employee’s expense) prior to signing this
Release and that the Employee has been given at least forty-five (45) days
during which to consider the provisions of this Release, although the Employee
may sign and return it sooner. The Employee further acknowledges that the
Employee has been advised by the Company that after executing this Release, the
Employee will have seven (7) days to revoke this Release, and that this Release
shall not become effective or enforceable until such seven (7) day revocation
period has expired. The Employee acknowledges and agrees that if the Employee
wishes to revoke this Release, the Employee must do so in writing, and that such
revocation must be signed by the Employee and received by [                    ]
no later than 5:00 p.m. Mountain Time on the seventh (7th) day after the
Employee has executed this Release. The Employee further acknowledges and agrees
that, in the event that the Employee revokes this Release, the Employee will
have no right to receive any benefits hereunder, including the Benefits. The
Employee represents that the Employee has read this Release and understands its
terms and enters into this Release freely, voluntarily and without coercion.

 

7. Confidentiality, Non-Compete and Non-Solicitation. The Employee reaffirms
his/her commitments in Article VIII of the Plan.

 

- 2 -



--------------------------------------------------------------------------------

8. Cooperation in Litigation. At the Company’s reasonable request, the Employee
shall use his/her good faith efforts to cooperate with the Company, its
Affiliates (as defined in the Agreement), and each of its and their respective
attorneys or other legal representatives (“Attorneys ”) in connection with any
claim, litigation or judicial or arbitral proceeding which is material to the
Company or its Affiliates and is now pending or may hereinafter be brought
against the Released Parties by any third party; provided, that, the Employee’s
cooperation is essential to the Company’s case. The Employee’s duty of
cooperation will include, but not be limited to: (a) meeting with the Company’s
and/or its Affiliates’ Attorneys by telephone or in person at mutually
convenient times and places in order to state truthfully the Employee’s
knowledge of matters at issue and recollection of events; (b) appearing at the
Company’s, its Affiliates’ and/or their Attorneys’ request (and, to the extent
possible, at a time convenient to the Employee that does not conflict with the
needs or requirements of the Employee’s then-current employer) as a witness at
depositions or trials, without necessity of a subpoena, in order to state
truthfully the Employee’s knowledge of matters at issue; and (c) signing at the
Company’s, its Affiliates’ and/or their Attorneys’ request, declarations or
affidavits that truthfully state matters of which the Employee has knowledge.
The Company shall reimburse the Employee for the reasonable expenses incurred by
him in the course of his cooperation hereunder and shall pay to the Employee per
diem compensation in an amount equal to the daily prorated portion of the
Employee’s base salary immediately prior to the Termination Date. The
obligations set forth in this Section 8 shall survive any termination or
revocation of this Release.

 

9. Non-Admission of Liability. Nothing in this Release will be construed as an
admission of liability by the Employee or the Released Parties; rather, the
Employee and the Released Parties are resolving all matters arising out of the
employer-employee relationship between the Employee and the Company and all
other relationships between the Employee and the Released Parties.

 

10. Nondisparagement. The Employee agrees not to make negative comments or
otherwise disparage the Company or its officers, directors, employees,
shareholders or agents, in any manner likely to be harmful to them or their
business, business reputation or personal reputation. The Company agrees that
the members of the Company’s Board of Directors (the “Board”) and officers of
the Company as of the date hereof will not, while employed by the Company or
serving as a director of the Company, as the case may be, make negative comments
about the Employee or otherwise disparage the Employee in any manner that is
likely to be harmful to the Employee’s business or personal reputation. The
foregoing shall not be violated by truthful statements in response to legal
process or required governmental testimony or filings, and the foregoing
limitation on the Company’s directors and officers will not be violated by
statements that they in good faith believe are necessary or appropriate to make
in connection with performing their duties for or on behalf of the Company.

 

11. Binding Effect. This Release will be binding upon the Parties and their
respective heirs, administrators, representatives, executors, successors and
assigns, and will inure to the benefit of the Parties and their respective
heirs, administrators, representatives, executors, successors and assigns.

 

- 3 -



--------------------------------------------------------------------------------

12. Governing Law. This Release will be governed by and construed and enforced
in accordance with the laws of the State of Colorado applicable to agreements
negotiated, entered into and wholly to be performed therein, without regard to
its conflicts of law or choice of law provisions which would result in the
application of the law of any other jurisdiction.

 

13. Severability. Each of the respective rights and obligations of the Parties
hereunder will be deemed independent and may be enforced independently
irrespective of any of the other rights and obligations set forth herein. If any
provision of this Release should be held illegal or invalid, such illegality or
invalidity will not affect in any way other provisions hereof, all of which will
continue, nevertheless, in full force and effect.

 

14. Counterparts. This Release may be signed in counterparts. Each counterpart
will be deemed to be an original, but together all such counterparts will be
deemed a single agreement.

 

15. Entire Agreement; Modification. This Release constitutes the entire
understanding between the Parties with respect to the subject matter hereof and
may not be modified without the express written consent of both Parties. This
Release supersedes all prior written and/or oral and all contemporaneous oral
agreements, understandings and negotiations regarding its subject matter. This
Release may not be modified or canceled in any manner except by a writing signed
by both Parties.

 

16. Acceptance. The Employee may confirm his acceptance of the terms and
conditions of this Release by signing and returning two (2) original copies of
this Release to [                    ], no later than 5:00 p.m. Mountain Time
forty five (45) days after the Employee’s Termination Date.

THE EMPLOYEE ACKNOWLEDGES AND REPRESENTS THAT THE EMPLOYEE HAS FULLY AND
CAREFULLY READ THIS RELEASE PRIOR TO SIGNING IT AND UNDERSTANDS ITS TERMS. THE
EMPLOYEE FURTHER ACKNOWLEDGES AND AGREES THAT THE EMPLOYEE HAS BEEN, OR HAS HAD
THE OPPORTUNITY TO BE, ADVISED BY INDEPENDENT LEGAL COUNSEL OF THE EMPLOYEE’S
OWN CHOICE AS TO THE LEGAL EFFECT AND MEANING OF EACH OF THE TERMS AND
CONDITIONS OF THIS RELEASE, AND IS ENTERING INTO THIS RELEASE FREELY AND
VOLUNTARILY AND NOT IN RELIANCE ON ANY PROMISES OR REPRESENTATIONS OTHER THAN AS
SET FORTH IN THIS RELEASE.

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Employee have duly executed this Release
as of the date first above written.

 

PETROLEUM DEVELOPMENT CORPORATION     Employee By:  

 

   

 

      Name:

 

- 5 -